I'   T DES GNATED
                                         r -C z PUBLICATION

                                      COURT OF APPEAL, FIRST CIRCUIT
                                               STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0644



Thomas Pike Barkerding
                      Versus - -
                                                                  22nd Judicial District Court
Jacques Bezou, Sr., Jacques Bezou, Jr. Erica Hyla and the         Case #:   202012799
Bezou Law Firm, LLC                                               St. Tammany Parish




On Application for Rehearing filed on 03/ 19/ 2022 by Pike Barkerding
Rehearing                DENIED




                                                                               Mitchell R. Theriot



                                                                                                 C
                                                                               Wayne Ray Chutz




Date
                 2 9 2022



Rodd Naq